Citation Nr: 1525757	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying the claim of service connection for a bilateral knee disability.  In this regard, the Board has construed a statement submitted by the Veteran in October 2012 as a timely notice of disagreement.  

Although the Veteran requested a video conference hearing on his December 2013 substantive appeal, he later withdrew his request for a hearing in March 2014.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks service connection for a bilateral knee disorder due to his military service.  In the alternative, he asserts that his currently diagnosed degenerative joint disease of the knees was caused or aggravated by his service-connected PTSD.  He claims that he injured his knees around the Fourth of July when he became startled by a fireworks explosion, ducked to take cover, and landed on his knees.  (The Board notes that while the Veteran reported that the incident occurred in 2011, an October 2010 VA treatment record indicates that the event occurred in July of 2010.)  He further claims to have sustained injuries of his lower extremities in February 2014 when he experienced a flashback and fell out of bed.

Currently, the record includes an August 2013 VA examiner's opinion that the Veteran's degenerative joint disease of the knees is not related to his PTSD essentially because the medical records indicate that the knee disorders pre-dated the claimed July 2011 injury.  However, the medical evidence does not include an opinion that addresses the reported February 2014 injuries or whether the knee disorders were aggravated by any injuries sustained during the identified flashback incidents.  As such, the RO or the Appeals Management Center (AMC) must obtain an appropriate medical opinion as to whether the Veteran's knee disorders were caused or aggravated by any injuries sustained during the Fourth of July and February 2014 flashback manifestations of his PTSD.

The RO or the AMC must also undertake appropriate action to obtain all outstanding VA treatment records pertinent to the claim.  Notably, the Veteran's VA records and the August 2013 VA examination report reference VA treatment of the Veteran's knees in April and May of 2009, records of which have not yet been obtained.  As such, efforts must be undertaken to associate these records and all other pertinent medical evidence with the record.

Finally, while on remand, the Veteran must be provided the requisite notice as to the evidence necessary to establish service connection on a secondary basis.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for service connection for a bilateral knee disability, on a secondary basis.

2.  Undertake appropriate action to associate with the record all outstanding medical records pertinent to the claim, to include VA medical records dated in April and May of 2009 showing evaluation or treatment of the knee(s).

3.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who performed the August 2013 VA knee and lower extremity examination.  The examiner must review the Veteran's pertinent history and competent statements and then state an opinion with respect to each knee disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service or was caused or permanently worsened by any manifestations of his service-connected PTSD, to include injuries sustained in July 2010 or 2011 and February 2014 while experiencing PTSD flashbacks.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the August 2013 examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


